Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 all of the prior art of record fails to teach or suggest the limitation of claim #, a control apparatus for a vehicle which is applied to the vehicle including: an exhaust gas purification catalyst arranged in an exhaust passage of an internal combustion engine and configured to remove a predetermined component contained in an exhaust gas of the internal combustion engine; a first heat generating element arranged in the exhaust passage and configured to generate heat by being supplied with electric power thereby to heat the exhaust gas purification catalyst; a second heat generating element configured to generate heat by being supplied with electric power thereby to heat a predetermined portion related to the fuel to be burnt in the internal combustion engine; and a battery configured to supply electric power to the first heat generating element and the second heat generating element, the control apparatus comprising: a controller including at least one processor configured to control the supply of electric power from the battery to the first heat generating element and/or the second heat generating element before starting of the internal combustion engine, wherein the controller controls the supply of electric power such that: in cases where a suppliable amount of electric power, which is an upper limit amount of electric power capable of being supplied from the battery to the first heat generating element and/or the second heat generating element before the starting of the internal combustion engine, is equal to or less than a second amount of electric power, which is an amount of electric power required to activate the exhaust gas purification catalyst by using the first heat generating element, and in cases where the suppliable 52 amount of electric power is equal to or less than a predetermined first amount of electric power smaller than the second amount of electric power, a whole amount of electric power within the suppliable amount of electric power is supplied to the first heat generating element before the starting of the internal combustion engine; and in cases where the suppliable amount of electric power is larger than the first amount of electric power, the whole amount of electric power within the suppliable amount of electric power is supplied to the first heat generating element before the starting of the internal combustion engine. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art JPH08338235A discloses an object of the present invention is to minimize exhaust gas emitted at the time of starting an internal combustion engine under various environmental conditions. An electrically heated catalyst that heats a catalyst to improve conversion efficiency in a vehicle having a combination of an electric motor and an engine, and a main power charging unit that charges a driving power source that generates electric power by driving the engine and supplies electric power to the electric motor. , A catalyst temperature detecting means for detecting the temperature of the catalyst, and a control unit for controlling the electric motor, the engine and the electrically heated catalyst. [Effect] By heating the catalyst in advance and determining that the catalyst has reached a sufficient activation temperature by the control unit and then operating the engine, it is possible to efficiently purify the exhaust gas generated when the engine is started. The exhaust gas at the catalyst outlet can be reduced.  
All dependent claims are allowable for at least the reasons of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665